 CARPENTERS, LOCAL NO. 1089United Brotherhood of Carpenters and Joiners ofAmerica, Local No. 1089, AFL-CIO (Emmett & F.Hargett d/b/a E. F. Hargett & Company) andJoseph Raspanti. Case 28-CB- 1133November 4, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 6, 1977, Administrative Law Judge RogerB. Holmes issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theRespondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith, and toadopt his recommended Order, as modified herein.The Administrative Law Judge found that theRespondent, which operates an exclusive hiring hall,violated Section 8(b)(1)(A) and (2) of the Act bycausing E. F. Hargett & Company (hereinafterHargett) to refuse to hire Joseph Raspanti. We agree.The Respondent, through its agent Diane Smith,discouraged Hargett from hiring Raspanti when itcast a cloud over Raspanti's standing with theUnion.We disagree, however, with the AdministrativeLaw Judge's finding that the action taken byAssistant Business Agents Greene and Boggs toencourage Hargett to hire Raspanti cured its con-duct. The Respondent was required to notifyRaspanti, who was aware of the Respondent'soriginal action, that it would not bar his employmentwith Hargett. Notice to Hargett was insufficient aslong as Raspanti was unaware that the Respondentno longer objected to his employment.2Had Raspan-ti been so notified, he could have elected employ-ment with Hargett without fear of hurting eitherArcher or Hargett.3REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(b)(l)(A) and (2) of the Act, we shall adopt therecommended remedy of the Administrative LawJudge to the extent consistent herewith.233 NLRB No. 47Inasmuch as we have found that the Respondentunlawfully caused discrimination against Raspantiand, as found, did not toll its backpay liability, weshall order that the Respondent make JosephRaspanti whole for any loss of wages and benefitssuffered as a result of the Respondent's discrimina-tion, by payment to him of a sum of money equal tothat which he normally would have earned as wagesfrom October 22, 1976, to the date on whichRaspanti receives written notification from theRespondent that the Respondent will not discrimi-nate against him, less his net earnings during saidperiod, such sums and interest thereon to becomputed in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, United Brotherhood of Carpenters and Joinersof America, Local No. 1089, AFL-CIO, Phoenix,Arizona, its officers, agents, and representatives,shall take that action set forth in the AdministrativeLaw Judge's recommended Order, as so modified:1. Insert the following as paragraphs 2(b) and (c),and reletter succeeding paragraphs accordingly:"(b) Make Joseph Raspanti whole for loss of wagesand benefits as set forth in the section of the Board'sDecision entitled "Remedy.""(c) Notify Joseph Raspanti in writing that theRespondent has no objection to his employment withE. F. Hargett & Company or any other employer."2. Substitute the attached notice for that of theAdministrative Law Judge.The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 Local Union 595, International Association of Bridge, Structural andOrnamnental Iron Workers, AFL (Clyde Crider). 109 NLRB 73 (1954).3 William Archer. Hargett's carpenter at the Lincoln Hospital jobsite.credibly testified that Raspanti said regarding his employment: "'Bill,forget about it. I knowed you for a while, and I don't want to get you intotrouble.' "4 See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had theopportunity to present evidence, it has been foundthat we violated the National Labor Relations Act,and we have been ordered to post this notice.WE WILL NOT fail to dispatch or refer to workJoseph Raspanti, or any other person who hasproperly registered at our exclusive hiring hallestablished pursuant to the Arizona State Carpen-ters Labor Agreement, because such person is nota member in good standing of our Union.WE WILL NOT in any other manner restrain orcoerce employees, or persons seeking referral towork from our exclusive hiring hall, in theexercise of the rights guaranteed them by theNational Labor Relations Act.WE WILL dispatch or refer to work JosephRaspanti, or any other person who has properlyregistered at our exclusive hiring hall, in anondiscriminatory manner.WE WILL make Joseph Raspanti whole for lossof wages and benefits, plus interest.We previously notified Emmett F. Hargett,d/b/a E. F. Hargett & Company, that we have noobjection to his employment of Joseph Raspanti,and will notify Joseph Raspanti in writing that wewill not discriminate against him.UNITED BROTHERHOODOF CARPENTERS ANDJOINERS OF AMERICA,LOCAL No. 1089, AFL-CIODECISIONSTATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge: Theoriginal charge in this case was filed on December 3, 1976,by Joseph Raspanti. The first amended charge in this casewas filed on January 4, 1977, by Raspanti. The complaintwas issued on January 17, 1977, on behalf of the GeneralCounsel of the National Labor Relations Board, hereincalled the Board, by the Regional Director for Region 28.The General Counsel's complaint alleges that UnitedBrotherhood of Carpenters and Joiners of America, LocalNo. 1089, AFL-CIO, herein called the Respondent, hasengaged in unfair labor practices within the meaning ofSection 8(b)(1)(A) and (2) of the National Labor RelationsAct, herein called the Act. The Respondent filed an answerto the complaint and denied the commission of the allegedunfair labor practices.The hearing was held before me on May 5, 1977, atPhoenix, Arizona. Both counsel for the General Counseland the attorney for the Respondent timely filed briefs bythe due date of June 23, 1977. Those briefs have been readand duly considered.Upon the entire record in this proceeding and basedupon my observation of the demeanor of the witnesses, Imake the following:FINDINGS OF FACTI. JURISDICTIONEmmett F. Hargett, d/b/a E. F. Hargett & Company,herein called Hargett, has been at all times material hereinan individual proprietorship. Hargett has maintained anoffice and place of business at 2907 West FairmountAvenue, Phoenix, Arizona, where he has engaged inbusiness as a general contractor in the constructionindustry.In the course and conduct of his business operationsduring the calendar year 1976, which period of time isrepresentative of his annual operations generally, Hargetthas purchased goods and materials valued in excess of$50,000. During that same period of time, Hargett hascaused those goods and materials to be transported ininterstate commerce and to be delivered to his place ofbusiness in Arizona directly from States of the UnitedStates other than the State of Arizona.At all times material herein, Hargett has been a memberof the Arizona Building Chapter, Associated GeneralContractors.The Arizona Building Chapter, Associated GeneralContractors, has been at all times material herein anassociation of employers which exists for the purpose of,inter alia, engaging in collective bargaining on behalf of itsemployer-members with the Respondent and other labororganizations, negotiating collective-bargaining agree-ments, and resolving grievances arising in connection withcollective-bargaining agreements among the employees ofits employer-members.In the course and conduct of their respective businessoperations during the calendar year 1976, which period oftime is representative of their annual operations generally,the employer-members of the Arizona Building Chapter,Associated General Contractors, have purchased goodsand materials valued in excess of $50,000 in the aggregate.The employer-members have caused such goods andmaterials to be transported in interstate commerce anddelivered to their respective places of business in Arizonadirectly from States of the United States other than theState of Arizona.Upon the foregoing facts, I find that Hargett and theemployer-members of the Arizona Building Chapter,Associated General Contractors, have been at all timesmaterial herein employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act.276 CARPENTERS, LOCAL NO. 108911. THE LABOR ORGANIZATION INVOLVEDIt was admitted in the pleadings that the Respondent hasbeen at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act. Accordingly,I find that fact to be so.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe principal issue raised by the pleadings in this case iswhether the Respondent caused, or attempted to cause,Hargett to refuse to hire Joseph Raspanti on or aboutOctober 22, 1976, because Raspanti was not a member ingood standing of the Respondent, and thereby violatedSection 8(b)( I )(A) and (2) of the Act.B. Admissions and StipulationsIt was admitted that since on or about July 31, 1976, theRespondent has been a party to a collective-bargainingagreement which provides, inter alia, for the operation ofan exclusive hiring hall by the Respondent. It was furtheradmitted that the agreement provides that the employer-members of the Arizona Building Chapter, AssociatedGeneral Contractors, including Hargett and other employ-ers signatory to the agreement, shall requisition allcarpentry workmen who are to be employed within theRespondent's area jurisdiction from the Respondent'shiring hall in accord with the placement and referralprocedures set forth in that agreement.The parties stipulated and agreed that for the weekbeginning on Monday, October 18, 1976, Raspanti wasregistered on the "A" list at the Respondent's hiring hall. Itwas further stipulated and agreed that Raspanti had signedup on the "A" list on or about October 14, 1976, and, as ofthe week beginning on Monday, October 18, 1976,Raspanti was the 255th person on the journeyman "A" list.In addition, the parties agreed that, under the provisions ofthe collective-bargaining agreement, it did not matter whatnumerical place Raspanti occupied on the journeyman "A"list. The parties agreed that since Raspanti was on the "A"list Raspanti was entitled to a referral if Raspanti wascalled by name by an employer.Consistent with the stipulation of the parties was one ofthe provisions in the Arizona State Carpenters LaborAgreement, which was introduced into evidence as a jointexhibit, and which provides as follows:704.3.1.1 -Individual Contractors may requisitiona workman specifically by name from Group "A" forthe same craft in which he was previously employed,provided said workman is properly registered andavailable for such employment.With regard to Diane Smith, the parties stipulated thatshe was employed as a secretary by the Respondent. In theregular course of her employment, she occasionallyreceived calls from an employer who was signatory to theArizona State Carpenters Labor Agreement and whorequested an employee by name to be dispatched to acertain jobsite. Acting under instructions, if that person'sname was on the "A" list, she would then fill out the workorder with the employee's name on the work order. It wasthen the person's duty to come in to the local hall. If thatperson showed up while Ms. Smith was there, she filled outa written referral slip which referred that person to the job.The referral slip may, or may not, be signed by her actingunder the instructions from the Respondent's businessagent. The parties disagreed, however, as to whether or notMs. Smith was an agent of the Respondent at the timesmaterial to this proceeding.The foregoing findings of fact are based upon admissionsin the pleadings, stipulations by the parties, and documen-tary evidence.C. The Conversation Between Raspanti and ArcherWilliam A. Archer was a carpenter foreman for Hargetton a project known as the John C. Lincoln Hospital fromMarch 1976 to April 1977. His duties as carpenter foremanincluded the hiring of employees for that project. Archerhas been a member of the Respondent since August 1950.On Friday, October 22, 1976, Archer discussed the needfor three carpenters on that project with the projectsuperintendent, Lee Weden. Archer explained at thehearing that the carpenters were needed to do thescaffolding and decking work in preparation for pouringthe roof deck. About mid-morning on that day Raspanticame to the project and had a conversation with Archer.Archer knew Raspanti because he had worked with himsince the mid-1960's. Archer said at the hearing that hebelieved that Raspanti could do the type of work whichwas required on the project at that time.They spoke first outside the trailer at the project. Archerasked Raspanti if he was looking for a job. Raspantireplied, "No, I didn't come out here looking for a job. Icome out to see you, but I'll take it. I'll take a job." Archertold him that he had a call for three carpenters thatmorning and Raspanti replied, "If you've got a job, I'll takeit." Archer said that he would call in a work order, so thetwo of them went inside the trailer.Inside the trailer and prior to Archer's making thetelephone call, Archer asked Raspanti, "Are you and theUnion ok?" Raspanti answered, "Yes, if you call downthere, I'm on the list. They'll have to send me out." Archerthen inquired whether Raspanti was a member of Local1089 and Raspanti said that he was. At the hearing Archerexplained that he usually asked a person what local he wasfrom, so that Archer would know which local union to call.The foregoing findings of fact in this section have beenbased upon the testimony given by Archer. In a pretrialaffidavit, which was given on November 29, 1976, byArcher, Archer gave a somewhat abbreviated version ofRaspanti's response to Archer's initial inquiry as towhether Raspanti was looking for a job. In the pretrialaffidavit Archer stated, "We talked a few minutes and Iasked if he was looking for a carpenter's job. He said yes,and we walked into the trailer office ...." In histestimony at the hearing, Archer gave a slightly differentversion of Raspanti's response. As noted above Archertestified that Raspanti responded, "No, I didn't come outhere looking for a job. I come out to see you, but I'll take it.I'll take a job." After comparing the foregoing statements, I277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind that there is only a minor difference between the twoversions. I find that his version given at the hearing is themore logical and complete version of Raspanti's reply.D. The Telephone Conversation Between Archer andMs. SmithAfter Foreman Archer and Raspanti went inside theoffice trailer at the Lincoln Hospital jobsite, Archertelephoned the Respondent's hall and spoke with DianeSmith, a secretary employed by the Respondent.During the course of the conversation between Archerand Ms. Smith, Raspanti sat about 5 feet from Archer.Archer repeated what was being said to him in a normalvoice.Archer identified himself to Ms. Smith on the telephoneand told her for whom he worked. He also told her that hewanted to call in a work order for Joe Raspanti. Archertestified: "Well, when I mentioned his name, the girl statedthat -asked me if I knew that Raspanti was a memberthat wasn't in good standing with the Local." Archer statedthat she told him that Raspanti had a lawsuit or chargesagainst the Local and at that time Raspanti was not amember in good standing.After his recollection was refreshed by reference to hispretrial affidavit which Archer had given on November 29,1976, Archer recalled that she told him that she knew thatArcher was a member in good standing with the Local andshe did not want to get Archer in trouble.Archer then told her, "I guess I've got myself in a bind."Archer further testified, "[W]hen I was talking to her onthe phone, and repeating some of the conversation, part ofthe conversation, Raspanti said to me, said, 'Bill, forgetabout it. I knowed you for a while, and I don't want to getyou into trouble.' " Archer then left what is known as an"open call" at the union hall for the Union to refer threecarpenters for work.At the hearing, Archer did not remember whether or notMs. Smith told him during their telephone conversationthat she would dispatch Raspanti to him. Archer also didnot remember whether or not Ms. Smith told him thatArcher would not get into a "bind," or that Archer wouldnot get into trouble, or words to that effect. Archer wasalso not certain at the hearing whether he told her that hewould call her back. Archer did not hire Raspanti for workwith Hargett.Since June 1974 Ms. Smith has been employed as asecretary for the Respondent. As part of her duties at work,she answers the telephone and she answers calls fromcontractors who are signatory to the Arizona StateCarpenters Labor Agreement when those contractors needemployees.Ms. Smith was present at the union hall when Raspantihad come into the hall and had his name put on the referrallist. Ms. Smith said that she had been told that Raspantiwas not a member of the Union.Ms. Smith gave a slightly different version of herconversation with Archer. She recalled that on October 22,1976, she received a telephone call from Bill Archer whosevoice she recognized because she had spoken with himbefore and she had seen him in the union hall. Ms. Smithknew that Archer was a member of the Respondent. AfterArcher told her who he was and the Company for whom hewas working, Archer told her that he wanted Raspanti togo to work for him, and Archer told her when he wantedRaspanti to begin work. While Archer was telling her theforegoing, Ms. Smith said that she was writing out aworkcard.Ms. Smith did not reply to Archer while he was givingher the foregoing details and while she was filling out thecard. However, after she had filled out the card, she didspeak to Archer. Ms. Smith testified:I asked Bill Archer if he knew that Joe Raspanti wasnot a member, and Bill Archer said, no, he didn't knowthat, and he said that the job was running along niceand smooth, and he didn't want any problems, so hedidn't want Raspanti then, and I assured him that therewasn't any problem that Raspanti was on the "A" list,and that we would dispatch him.And he -you know, he kept saying that he didn'twant any trouble, and I told him there wouldn't be any.She said that Archer told her to change the order to anopen call. She said that she asked Archer if Archer wouldtell Raspanti and let him know not to come down to theunion hall to pick up a work referral. Archer responded,"Well, I won't have to. He's sitting right here." Ms. Smithsaid that Archer did tell her that he would call her back.She said that she had no further conversation with Archerthat day. She also denied telling Archer that Archer hadbeen a member of the Union for a long time and that shewould not want to see Archer get into any trouble.In resolving the conflicts in the testimony regarding thetelephone conversation between Archer and Ms. Smith, Ihave credited Archer's account of the conversation. Itseemed to me that Archer was testifying truthfully as tothis matter. While he experienced momentary difficulty inrecalling all of the contents of the telephone conversation,his recollection was refreshed by reference to his pretrialaffidavit, and his testimony at the hearing was substantiallythe same as he had given previously.It is noteworthy that Archer has been a member of theRespondent for 27 years. There does not appear to be anyreason why Archer would fabricate his versions of theevents related in this Decision. There was no discerniblebias or hostility displayed by Archer to the Respondentduring the course of his testimony. Accordingly, thefindings of fact in this section are based upon the testimonygiven by Archer.E. The Conversation Between Archer and the UnionRepresentatives on October 22, 1976Archer recalled having two conversations with unionrepresentatives after lunch on October 22, 1976. Herecalled that Assistant Business Agents Jack Greene andBob Boggs spoke with him near the office trailer. Archeralso stated that a few minutes after they had left Greenereturned and spoke with Archer and SuperintendentWeden.At the hearing, Archer did not give testimony regardingthe substance of the conversations with the union represen-tatives. The first conversation on that day was recounted in278 CARPENTERS, LOCAL NO. 1089his pretrial affidavit. However, that affidavit was used bycounsel for the General Counsel to refresh Archer'smemory with regard to another matter -his telephoneconversation with Ms. Smith. Subsequently, the pretrialaffidavit was offered into evidence by the attorney for theRespondent for impeachment purposes only.Since Archer did not testify at the hearing concerning thesubstance of his conversations and since his affidavit cameinto evidence for purposes of impeachment and not forpurposes of a past recollection recorded, I have not basedfindings of fact as to the substance of the conversations onthe account related in Archer's pretrial affidavit. Instead, Ihave based the findings of fact with regard to the substanceof the conversations on October 22, 1976, between Archerand the union business representatives on the accountgiven by Assistant Business Agent John F. Greene, whowas the only witness to testify with regard to the substanceof those conversations.John Greene, who is also known as Jack Greene, wasadvised by Ms. Smith that Bill Archer had made a call forRaspanti; then Archer told Ms. Smith that he had bettermake it an open call and he would call her back. Greeneasked Ms. Smith if Archer had called back for Raspanti,and she replied no. It was at that point that Greene decidedthat he would go to the jobsite. At the hearing, Greeneexplained his reason for doing so. Greene testified:Mr. Raspanti has a record in our Local of filingsuits, bringing legal action, and we just didn't want tobe involved in any kind of legal action when we feltthat he could be hired, and we just didn't want anyresponsibility put back on the Local that wasn't ourresponsibility.Assistant Business Agent Boggs accompanied Greene tothe John C. Lincoln Hospital jobsite on October 22, 1976,where they spoke with Archer. Greene testified:Well, Bob and I talked to Mr. Archer. I had askedhim why he had taken Raspanti's name off the workorder, and he responded that he didn't want anytrouble with the members on the job. I informed himthat there would be no problems and that he could refer-could call for him by name, he was eligible, and thatwe would ask that he do this to avoid the Local beingconfronted with any legal action.Archer replied that he felt that the matter was droppedbecause Raspanti had told him that Raspanti did not wantto get Archer involved; that Raspanti did not want to getHargett involved; and that Raspanti just wanted to forgetabout it. Archer told Greene that, since Raspanti had madethe move not to have Raspanti's name called, the matterwas dropped. During the conversation, Archer told theunion representatives that Archer was afraid of havingproblems with the men on the job.Archer and the union representatives also discussed thematter of dispatching additional persons to the job. Archerinquired as to how many apprentices he would be allowedto have on that project. The union representatives told himhow many he was allowed. When Archer learned that hewas allowed one more apprentice than he actually had onthe job, Archer requested that an additional apprentice beadded to the work call which changed the work order fromthree to four persons.Following their first conversation with Archer that day,Greene and Boggs went to Greene's car where theydiscussed the matter. Greene explained that they felt thatRaspanti might possibly try to bring the Respondent into alegal matter so they decided that they should go back and"plead with Mr. Archer to put him to work to avoid anyconflict."When Greene and Boggs went back to the trailer at thejobsite, Superintendent Weden was with Archer in thetrailer. Greene testified:...We requested that Bill Archer reconsider andput Mr. Raspanti on the call, and his superintendentwanted to know what was the problem.Bill Archer then told him our discussion earlierabout Raspanti and the phone call to the Local, andthat Raspanti's last words were, "Bill, I don't want toget Hargett or you into any trouble. Let's just forgetabout it."And the superintendent then said, "Well, if that's it,if he doesn't want the job, he said to forget about it,we're forgetting about it, and that's the end of thematter. Leave the call the way it is."During the course of the second conversation, Greeneexplained to Archer and Superintendent Weden theUnion's reason for its concern that day. Greene testified:That Mr. Raspanti in the past had taken legal actionagainst the Local, and that we didn't want to bring theLocal into a matter that would cost us some money onsomething that we felt we hadn't done anything wrong.After Superintendent Weden told the business represen-tatives to leave the work call the way that it was, they bothleft.On Monday, October 25, 1976, the Union referred fourpersons to work for Hargett at the Lincoln Hospital jobsite.There were two journeymen and two apprentices referredto work at that point in time.Greene explained that a notation appearing besideRaspanti's name on the "A" list indicated that Raspantiwas not present at the roll call held at 7:30 a.m. onMonday, October 25, 1976, at the union hall.The foregoing findings of fact are based upon thetestimony given by Greene, who, as pointed out previously,was the only person who gave testimony at the hearingwith regard to the foregoing conversations. I foundGreene's testimony to be credible, and I have based thefindings of fact in this section upon Greene's account ofthese events.F. ConclusionsHaving undertaken the operation of an exclusive hiringhall whereby the Respondent referred persons for work toemployers who were signatory to the Arizona StateCarpenters Labor Agreement, the Respondent was obligat-ed to operate that hiring hall in a nondiscriminatorymanner. Local Union 675, International Brotherhood of279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDElectrical Workers, AFL-CIO (S & M Electric Co.), 223NLRB 1499 (1976); Plumbers Local Union No. 17 of theUnited Association of Journeymen Plumbers and Pipefittersof the United States and Canada, AFL-CIO (PSM Mechani-cal Contractor, Inc.), 224 NLRB 1262 (1976); Local UnionNo. 121, United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry (M. J. Doyle, Inc.),223 NLRB 1250(1976).Based on the credited testimony, I conclude that theRespondent did cause Hargett to fail to hire Raspantiduring the telephone conversation on Friday morning,October 22, 1976, between Archer and Ms. Smith. I furtherconclude that Ms. Smith was acting within the scope of hernormal duties and authority during that telephone conver-sation and, at that point in time, she was acting as an agentof the Respondent within the meaning of Section 2(13) ofthe Act.While Raspanti did not go to the Lincoln Hospitaljobsite and seek a job, carpenter's work was fortuitouslyavailable since Archer needed three carpenters for work atthe jobsite. Raspanti made it clear to Archer in theirconversation that Raspanti would be willing to acceptemployment if Archer had a job for him. Archer's desire toemploy Raspanti at that time was made manifest to Ms.Smith during their telephone conversation when Archerspecifically made a by-name request for the referral ofRaspanti.Significantly, at that point in time, Raspanti wasproperly registered on the Respondent's journeyman "A"list. Thus, Raspanti was eligible to be referred to work forHargett under the provisions of the agreement. However, Iconclude that the statements made by Ms. Smith in thetelephone conversation with Archer were prompted by thefact that Raspanti was not a member in good standing ofthe Respondent and, as a consequence, the Respondentcaused Hargett not to employ Raspanti. Accordingly, Iconclude that the Respondent thereby violated Section8(b)(l)(A) and (2) of the Act.I am not unmindful of the fact that Raspanti did indicateprior to the end of the telephone conversation betweenArcher and Ms. Smith that he would drop the matter.However, Raspanti's assertion came after Ms. Smith'sstatements to Archer, and they must be viewed in thatlight. It should be noted that Archer was repeating most ofthe conversation in the presence of Raspanti, and it wasonly after the comment made by Ms. Smith that Raspantiindicated that he did not want to get Archer or Hargettinto trouble. I do not view this as Raspanti's abandonmentof his interest in being employed by Hargett at that time.While I have found that the Respondent violated Section8(b)(1)(A) and (2) of the Act during the morning ofOctober 22, 1976, I also find that during the afternoon ofthat same day the Respondent took immediate and good-faith steps in an attempt to persuade Hargett to employRaspanti. It should be remembered here that Raspanti wasnot to go to work for Hargett until Monday, October 25,1976, and the prompt actions taken by the Union weremade on Friday afternoon, October 22, 1976, in an effort topersuade Hargett to hire Raspanti. Thus, if the Union hadbeen successful in its efforts that Friday afternoon, Hargettwould have hired Raspanti as planned, and Raspantiwould not have lost any wages.I conclude that the Respondent's two assistant businessagents, Greene and Boggs, made a genuine effort to try toget Hargett to employ Raspanti. The two agents went outto the Lincoln Hospital jobsite that afternoon and madepersonal contact with Archer to urge him to hire Raspanti.When they did not succeed in that first effort, Greenereturned a few minutes later, a second time, and once againspoke with Archer and in addition with SuperintendentWeden. While the two assistant business agents weremotivated by a desire to minimize any liability to theRespondent because of the fact that Raspanti hadpreviously filed lawsuits and charges against the Respon-dent, I find, based on Greene's testimony, that they madean unequivocal and genuine effort to get Hargett to employRaspanti. Thus, I find that the two meetings that afternoonbetween the Respondent's assistant business agents andHargett's foreman and superintendent were not "cosmeticin purpose" as was a meeting described in Groves-Granite, aJoint Venture, 229 NLRB 56, 64 (1977).Furthermore, I conclude that the Respondent's actionsherein were not merely a "token act" as described by theBoard in Reinforcing Iron Workers, Local Union No. 426,International Association of Bridge, Structural and Ornamen-tal Iron Workers, AFL-CIO (Tryco Steel Corporation), 192NLRB 97 (1971), where the Board observed:Where a union undertakes to remedy its priorunlawful conduct, the Board has recognized theinequity in continuing to charge it with backpayliability simply because the employer, whose actionsthe union cannot control, declines to hire the victim ofthe past, union-caused discrimination. Nonetheless, theBoard has in this type of case required clear, unequivo-cal action by the union, so as not to permit it to escapeliability by virtue of a token act not calculated or likelyto achieve a correction of the wrong committed.[Footnotes omitted.]In these unusual circumstances and on the particularfacts in this case, I conclude that the Respondent clearlyand unequivocally sought to have Hargett employ Raspan-ti prior to the time that Raspanti would have gone to workfor Hargett and, therefore, the Respondent is not liable forany backpay in this case.While Raspanti testified that he had never received anycommunication, either oral or written, from the Respon-dent which indicated that the Respondent had no objectionto his employment by Hargett, the Respondent's assistantbusiness agents made it clear to the employer, Hargett,during their conversations with Archer and Weden on theafternoon of Friday, October 22, 1976, that the Respondentnot only did not object to Raspanti, but also urged Hargettto hire Raspanti.While the actions of the assistant business agents thatafternoon were not a full and complete remedy of theunfair labor practice which had been committed thatmorning, I conclude that their actions that afternoon weresufficient to prevent the incurrence of any backpay liabilityto the Respondent.280 CARPENTERS, LOCAL NO. 1089IV. THE EFFECT OF TIHE UNFAIR I.ABOR PRACTICESUPON COMMERCEThe activities of the Respondent which are set forth insection 111, above, occurring in connection with theoperations described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.Upon the basis of the findings of fact, and upon theentire record in this proceeding, I make the following:CONCI USIONS OF LAWI. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.2. Hargett and the employer-members of the ArizonaBuilding Chapter, Associated General Contractors, areemployers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.3. By failing to dispatch or refer to work to Hargett, onor about October 22, 1976, Joseph Raspanti, who wasproperly registered at the Respondent's exclusive hiringhall, which was established pursuant to the Arizona StateCarpenters Labor Agreement, because Raspanti was not amember in good standing of the Union, the Respondenthas engaged in unfair labor practices within the meaning ofSection 8(b)( )(A) and (2) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(b)(1)(A) and (2) ofthe Act, I shall recommend that the Respondent be orderedto cease and desist therefrom and that it take certainaffirmative action to effectuate the policies of the Act.Counsel for the General Counsel requests in his brief thatthe interest on backpay be computed at 9 percent, ratherthan 6 percent per annum.Since I have found that the Respondent does not oweany backpay to Raspanti, an analysis of the GeneralCounsel's contention is unnecessary except to observe thatfor 15 years the Board has consistently provided thatinterest on monetary remedies be computed at 6 percentper annum. Isis Plumbing & Heating Co., 138 NLRB 716(1962).The Board has had numerous opportunities to reconsiderits holding with regard to 6-percent interest, e.g., MercyPeninsula Ambulance Service, Inc., 217 NLRB 829, fn. I(1975), and Russell Motors, Inc., Amalgamated Local Union355, 198 NLRB 351 (1972), but the Board has consistentlyadhered to the 6-percent rate.Board precedent is, of course, controlling here, and,therefore, even if I found any backpay liability in this case,I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the Board. the findings, conclusions, andrecommended Order herein shall., as provided in Sec. 102.48 of the Rulesand Regulations, be adopted hb the Board and become its findings,conclusions and Order. and all objections thereto shall be deemed waivedfor all purposesI would follow Board precedent and deny the GeneralCounsel's request.In view of the nature of the Respondent's unfair laborpractices found herein, I shall recommend that theRespondent cease and desist from infringing in any othermanner on the rights of employees or persons seekingreferral to work from the Respondent's exclusive hiringhall. Local No. 78, United Brotherhood of Carpenters andJoiners of America, AFL-CIO (Murry Walter, Inc.), 223NLRB 733 (1976); Local Union No. 77 of InternationalBrotherhood of Painters and Allied Trades, AFL-CIO(Colorite, Inc.), 222 NLRB 607 (1976).Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the following recommended:ORDER 'The Respondent, United Brotherhood of Carpenters andJoiners of America, Local No. 1089, AFL-CIO, Phoenix,Arizona, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Failing to dispatch or refer to work Joseph Raspanti,or any other person who is properly registered at theRespondent's exclusive hiring hall, established pursuant tothe Arizona State Carpenters Labor Agreement, becausesuch person is not a member in good standing of theRespondent.(b) In any other manner restraining or coercing employ-ees or persons seeking referral to work from the Respon-dent's hiring hall in the exercise of the rights guaranteedthem by the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Dispatch or refer to work Joseph Raspanti, or anyother person who has properly registered at the exclusivehiring hall established pursuant to the Arizona StateCarpenters Labor Agreement, in a nondiscriminatorymanner.(b) Post at its Phoenix, Arizona, offices and hiring hallcopies of the attached notice marked "Appendix." 2Copiesof said notice, on forms provided by the Regional Directorfor Region 28, shall be signed by an authorized representa-tive of the Respondent and be posted immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placesat all locations where notices to members are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced, orcovered by any other material.(c) Furnish to the Regional Director for Region 28signed copies of the aforementioned notice for posting byEmmett F. Hargett, d/b/a E. F. Hargett & Company, ifthat employer is willing to do so, at all of the locations2 In the event that the Board's Order is enforced by a judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere notices to Hargett's employees are customarilyposted.(d) Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.282